DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 23, 2021 has been considered by the examiner.

Election/Restrictions
Applicant’s election with traverse of Species A (Figure 3) in the reply filed on January 10, 2022 is acknowledged.  



 					        Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  claim 1, line 6, should read “acquiring a frame address in which a final write operation of data is completed in the”.  Appropriate correction is required.  Claims 2-8 are objected to because they depend on claim 1. 
Claims 1-8 are objected to because of the following informalities: in claim 1, lines 13-16, the limitation “sending a third switching signal to a read controller to enable the read controller to, starting from the first address, sequentially read the image data from the frame addresses of the memory in the predetermined order, after the read controller finishes reading data from the first address under the control of a read control signal” is confusing.  Specifically, this limitation indicates that the read controller reads the first address after the read controller finishes reading date from the first address.  
Claims 9-18 are objected to because of the following informalities: claim 9, line 1, should read “A device for switching display channels, comprising:”.  Moreover, claim 9, line 11, should read “acquiring a frame address in which a final write operation of data is completed.”  Claims 10-18 are objected to because they depend on claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant Admitted Prior Art in view of Inoue, US 2004/0095356, in view of Okamoto, US 2018/0158424. 

Regarding Claim 1, the Applicant Admitted Prior Art (hereinafter, the “AAPA”) (Applicant’s Figure 1) teaches a method for switching a display channel (Specification, p5-6), comprising: 
-a write controller (121) of a current display (e.g., First write controller 121 writes current display data; Specification p6); 
-a switching instruction (e.g., Switching display channels from low resolution 4K to high resolution 8K; Specification p6); 
-a memory (13); 
-a write controller (122) of the target display channel (e.g., Second write controller 122 writes target display data; Specification p6); and 
-a read controller (123) to enable the read controller to read the image data from the memory (e.g., Read controller 123 reads image data from memory 13; Specification p6). 

The AAPA does not teach sending a first switching signal to a write controller of a current display channel when a switching instruction for switching from the current display channel to a target display channel is received, so as to control the write controller of the current display channel to stop writing image data to a memory; 

However, Inoue (Figs. 5-6) teaches the concept of sending a low write start pulse to a write operation controller to stop writing data into a frame memory (e.g., As shown in Fig. 6, a low write start pulse is applied to write operation controller 20 during the read operation to stop the write operation; par. 0061) and sending a high write start pulse to the write operation controller to enable the write controller to write data into frame memory (e.g., Also shown in Fig. 6, a high write start pulse is applied to write operation controller 20 to enable data writing into frame memory during the write operation; par. 0061).  Inoue also teaches the concept of a read start pulse for reading data from the frame memory (e.g., Read start pulse applied to read operation controller 30; par. 0062).  In the combined invention, a low write start pulse (the equivalent of a “first switching signal”) would be sent to write controller 121 of the AAPA when a switching instruction for switching from the current display channel to a target display channel is received, so as to control the write controller of the current display channel to stop writing image data to a memory.  Moreover, a high write start pulse (the equivalent of a “second switching signal”) would be sent to the second write controller 122 of the AAPA to enable data writing into the memory.  Lastly, a read start pulse signal (the equivalent of a “third switching signal”) would be sent to the read controller 123 of the AAPA to enable the read controller to read data from the memory.  The claim limitations would therefore be achieved. 

(par. 0061-0062).  

The AAPA in view of Inoue does not teach acquiring a frame address in which final write operation of data is completed in the memory, and taking the frame address as a first address and a frame address immediately after the first address as a second address; enabling the write controller of the target display channel to, starting from the second address, sequentially write frames of image data of the target display channel into frame addresses of the memory in a predetermined order; and starting from the first address, sequentially read the image data from the frame addresses of the memory in the predetermined order, after the read controller finishes reading data from the first address under the control of a read control signal. 

However, Okamoto (Figs. 2-3) teaches acquiring a frame address in which a final write operation of data is completed in the memory (e.g., Addresses of image data A11-A22 are together considered a “first frame address”; par. 0037), and taking the frame address as a first address and a frame address immediately after the first address as a second address (e.g., Addresses of image data B1-B2 are together considered a “second frame address” that immediately follows the first address; par. 0040).  In the combined invention, the second switching signal of Inoue would enable the write controller of the target display channel to, starting from the second 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify the AAPA in view of Inoue with the above teachings of Okamoto.  Okamoto suggests that its technique helps reduce power consumption (par. 0006). 

Regarding Claim 2, the AAPA in view of Inoue and in further view of Okamoto teaches the method of claim 1. 

(write start pulse; Inoue) to the write controller (121; AAPA) of the current display channel comprises: synchronizing the switching instruction (AAPA, p6) to a clock domain of a field synchronization signal (AAPA, p6)  of the current display channel to generate the first switching signal (e.g. Write start pulse is produced in accordance with clock pulses; Inoue, par. 0058); and sending the first switching signal to the write controller of the current display channel (Inoue). 

Regarding Claim 9, the AAPA (Applicant’s Fig. 1) teaches a device for switching a display channel, comprising: 
-a processor (11); 
-a write controller (121) of a current display (e.g., First write controller 121 writes current display data; Specification p6); 
-a write controller (122) of the target display channel (e.g., Second write controller 122 writes target display data; Specification p6); 
-a read controller (123) to enable the read controller to read the image data from the memory (e.g., Read controller 123 reads image data from memory 13; Specification p6); and 
-a storage (13), the processor performs the following steps: 
-receiving a switching instruction for switching from a current display channel to a target display channel (e.g., Switching display channels from low resolution 4K to high resolution 8K; Specification p6).



However, Inoue (Figs. 5-6) teaches the concept of sending a low write start pulse to a write operation controller to stop writing data into a frame memory (e.g., As shown in Fig. 6, a low write start pulse is applied to write operation controller 20 during the read operation to stop the write operation; par. 0061) and sending a high write start pulse to the write operation controller to enable the write controller to write data into frame memory (e.g., Also shown in Fig. 6, a high write start pulse is applied to write operation controller 20 to enable data writing into frame memory during the write operation; par. 0061).  Inoue also teaches the concept of a read start pulse for reading data from the frame memory (e.g., Read start pulse applied to read operation controller 30; par. 0062).  In the combined invention, a low write start pulse (the equivalent of a “first switching signal”) would be sent to write controller 121 of the AAPA when a switching instruction for switching from the current display channel to a target display channel is received, so as to control the write controller of the current display channel to stop writing image data to a memory.  Moreover, a high write start pulse (the equivalent of a “second switching signal”) would be sent to the second write controller 122 of the AAPA to enable data writing into the memory.  Lastly, a read start pulse signal (the equivalent of a “third switching signal”) would be sent to the read 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify the AAPA with the above teachings of Inoue.  Inoue suggests that the write start pulse and read start pulse are a convenient way to control of the write controller and read controller, respectively (par. 0061-0062).  

The AAPA in view of Inoue does not teach computer executable instructions stored in a memory, wherein when the computer executable instructions are executed; acquiring a frame address in which final write operation of data is completed, and taking the frame address as a first address and a frame address immediately after the first address as a second address when the first switching signal is received by the write controller of the current display channel; starting from the second address, sequentially write frames of image data of the target display channel into frame addresses of the memory in a predetermined order; and enable the read controller to, starting from the first address, sequentially read the image data from the frame addresses of the memory in the predetermined order, after the read controller finishes reading data from the first address under the control of a read control signal.  

However, Okamoto (Figs. 2-3) teaches computer executable instructions stored in a memory, wherein when the computer executable instructions are executed (par. 0086); acquiring a frame address in which a final write operation of data is completed in the (e.g., Addresses of image data A11-A22 are together considered a “first frame address”; par. 0037), and taking the frame address as a first address and a frame address immediately after the first address as a second address (e.g., Addresses of image data B1-B2 are together considered a “second frame address” that immediately follows the first address; par. 0040).  In the combined invention, the second switching signal of Inoue would enable the write controller of the target display channel to, starting from the second address, sequentially write frames of image data of the target display channel into frame addresses of the memory in a predetermined order.  For example, starting with image data B1-B2, the data of third frame C1-C2 and D1-D4 are sequentially written as shown in Fig. 3.  Moreover, in the combined invention, the third switching signal (read start pulse signal) of Inoue would starting from the first address, sequentially read the image data from the frame addresses of the memory in the predetermined order, after the read controller finishes reading data from the first address under the control of a read control signal.  For example, as shown in Figs. 2-3, once reading section 24 reads image data A1-A4 (the first frame address) in period t2 (par. 0038), B1-B2 (the second frame address) in period t6 (par. 0042), and C1-C2 in period t8, it reads image data D1-D4 in periods t9-t10.  Image data D1-D4 are together considered a “first frame address” because it matches up with frame address of image data A1-A4 (see Fig. 3).  Thus, a reading of the first frame address would be repeated in a period after the first frame address was already read.  The claim limitations would therefore be achieved. 

(par. 0006). 

Regarding Claim 10, the AAPA in view of Inoue and in further view of Okamoto teaches the device of claim 9.

The combined invention further teaches wherein the step of sending the first switching signal (write start pulse; Inoue) to the write controller (121; AAPA) of the current display channel comprises: synchronizing the switching instruction (AAPA, p6) to a clock domain of a field synchronization signal (AAPA, p6)  of the current display channel to generate the first switching signal (e.g. Write start pulse is produced in accordance with clock pulses; Inoue, par. 0058); and sending the first switching signal to the write controller of the current display channel (Inoue). 

Regarding Claim 17, the AAPA in view of Inoue and in further view of Okamoto teaches a display driving device, comprising: the device for switching display channel of claim 10.

The AAPA (Fig. 1) further teaches at least two write controllers (121, 122) in one-to-one correspondence with at least two display channels (e.g., First write controller 121 corresponds to low-resolution image data, while second write controller 122 corresponds to high-resolution image data), and are configured to respectively write image data of corresponding display channels to the memory in a time-division manner under the control of the field synchronization signals of the corresponding display channels (e.g., Under the control of field synchronization signals, the first write controller 121 and second write controller writes image data into memory 13.  Because the images are sequentially written, it is done so in a time-division manner; Specification p6).

The combined invention further teaches the read controller (123; AAPA) configured to read the image data from the memory (13; AAPA) under the control of the read control signal (read start pulse; Inoue).  

Regarding Claim 18, the AAPA in view of Inoue and in further view of Okamoto teaches a display device, comprising the display driving device of claim 17.

The AAPA (Fig. 1) further teaches and a display module (display module) configured to display based on the image data read by the read controller (123) (Specification p6).

    Allowable Subject Matter
Claims 3-8 and 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, the AAPA in view of Inoue and in further view of Okamoto teaches the method of claim 2.

However, neither these references, nor the remaining prior art, either alone or in combination, teaches wherein the first switching signal is a pulse signal, a pulse width of the first switching signal is smaller than that of the field synchronization signal of the current display channel, and a falling edge of the first switching signal and a falling edge of the switching instruction occur at the same time.

Claims 4-8 are objected to because they depend on claim 3. 

Regarding Claim 11, the AAPA in view of Inoue and in further view of Okamoto teaches the device of claim 10.
However, neither these references, nor the remaining prior art, either alone or in combination, teaches wherein the first switching signal is a pulse signal, a pulse width of the first switching signal is smaller than that of the field synchronization signal of the current display channel, and a falling edge of the first switching signal and a falling edge of the switching instruction occur at the same time.

Claims 12-16 are objected to because they depend on claim 11. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        February 25, 2022